Citation Nr: 1743576	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from February 2002 to June 2002, from January 2005 to May 2006, and from July 2008 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction of the case was subsequently transferred to the RO in Honolulu, Hawaii. 
In September 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board notes that the RO granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) in an April 2017 rating decision.  


FINDING OF FACT

In June 2016, prior to the promulgation of an appellate decision, the Veteran's representative submitted a statement indicating that the Veteran wished to withdrawn from appeal his claim for service connection for major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for major depressive disorder are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal. See 38 C.F.R. § 20.204 (b). 

In the present case, in a June 2016 statement, the Veteran's representative withdrew from appeal the claim for service connection for major depressive disorder.  Hence, with respect to such claim, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

Entitlement to service connection for major depressive disorder is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


